IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

ARTHUR JOHNSTON
am DEPUTY

UNITED STATES OF AMERICA
v. CRIMINALNO. .42/94er /77 CWR

JULIO DIAZ LOPEZ 18 U.S.C, § 911
a/k/a Anibal Casillas Jr. 18 U.S.C. § 1546(a)
42 U.S.C. § 408(a)(7)(B)

The Grand Jury charges:
COUNT 1

On or about May 26, 2016, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, JULIO DIAZ LOPEZ a/k/a Anibal
Casillas Jr., an alien in the United States, falsely and willfully represented himself to be a
citizen of the United States.

All in violation of Title 18, United States Code, Section 911.

COUNT 2

On or about May 26, 2016, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, JULIO DIAZ LOPEZ a/k/a Anibal
Casillas Jr., aided and abetted by others known and unknown to the Grand Jury, did knowingly
possess, utter, use and attempt to use a document prescribed by statute and regulation for
evidence of authorized stay or employment in the United States, that is a Social Security Card,
which card the defendant knew to be forged, counterfeited, altered, and falsely made.

All in violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT 3

On or about May 26, 2016, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant. JULIO DIAZ LOPEZ a/k/a Anibal
Casillas Jr., for the purpose of obtaining for himself and any other person anything of value

from any person, and for any other purpose, did, with intent to deceive, falsely represent a

number to be the social security account number assigned by the Commissioner of Social

 
Case 3:19-cr-00177-CWR-LRA Document1 Filed 08/20/19 Page 2 of 2

Security to him, when in fact such number is not the social security account number assigned by

the Commissioner of Social Security to him.

All in violation of Title 42, United States Code, Section 408(a)(7)(B).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to

the value of the property described in this notice or any bill of particulars supporting it.

   

All pursuant to Title 18, United States Cade, Section 982

    
 

. MICHAEL H 5 dR
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this, the 16 day of August, 2019.

UNITED STATES MAGISTRATE JUDGE
2
